Order entered October 17, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00821-CV

                                  IN THE MATTER OF N.T.

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. JD-82149

                                            ORDER
        On August 3, 2016, we ordered the trial court to make findings of fact regarding whether

appellant has been deprived of the clerk’s record and reporter’s record because of ineffective

counsel, indigence, or for any other reason. The trial court’s September 7, 2016 findings of fact

state that N.T. filed a notice of appeal and, therefore, desires to prosecute this appeal. The trial

court also stated that it is “unable to make a finding regarding indigence as no one appeared to

present financial information” for the trial court to consider. Appellant has requested the

appointment of counsel to represent him on appeal.

        Accordingly, we ORDER the trial court to determine whether appellant is indigent and

entitled to proceed without payment of costs for the clerk’s record and reporter’s record. If

appellant is entitled to proceed without payment of costs, the trial court shall make a finding to

that effect.



                                                 1
        We further ORDER the court to take such other measures and to make all orders

necessary to ensure appellant is represented by counsel in this appeal. TEX. FAM. CODE. ANN. §§

51.10(b),(d),(e),(f),(g), 56.01(d),(e),(f).

        The Court further ORDERS the trial court to transmit a supplemental clerk’s record

containing the written findings of fact as to indigency status, any supporting documentation, and

any orders, including orders regarding the appointment of appellate counsel, to this Court within

FIFTEEN DAYS of the date of this order.

        The Court DIRECTS the clerk of this court to REMOVE J. Michael Price II and the law

firm of Milner Finn Price as counsel of record for appellant on appeal and to provide N.T. and

his parents with a copy of all orders of the Court and correspondence from the Court from this

date forward.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.




                                                    /s/    CRAIG STODDART
                                                           JUSTICE




                                               2